DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1 and 2 are currently pending.

Election/Restrictions
3.	Applicant’s election without traverse of Group I, claims 1 and 2, and Vitis vinifera for the species in the replies filed on February 4, 2021 and July 7, 2021 is acknowledged.
4.	Claims 1 and 2 are examined on the merits in regards to the elected species.

Information Disclosure Statement
5.	The information disclosure statement filed December 2, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document.  The foreign patent documents could not be considered because a copy was not provided.  The citations have been lined through.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 2 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
The claims are indefinite because it is unclear what is meant by “apoptosis cells” or “necrosis cells”.   It is unclear if these phrases mean that the cells are undergoing apoptosis or are necrotic.
In the claims the phrase “sprout-forcing grape seed-derived…ingredient” is unclear because the phrasing implies that the grape seed derived ingredient is capable of forcing the grape seed to sprout.
The claims are also indefinite because it is unclear what limitations the transitional phrase “consisting of” is intending to place on the claim.  “Consisting of” excludes any unrecited elements.    The claim states that the polyphenols are only “crudely-purified” which indicates that other types of compounds would be present in combination with the polyphenols. It unclear if “consisting of” in this context is intending to exclude any element that is not a grape-seed derived polyphenol.  If this is the case, then the use of “crudely-purified” in combination with “consisting of” is confusing and unclear.  The metes and bounds of the claims are indefinite because it is not clear what is included or excluded by the “consisting of” phrasing.  

The claims are also indefinite because the metes and bounds of “crudely-purified” are unclear.  Paragraph 31 of the specification states that “crudely-purified” means that the grape seeds are dried and powdered.  However, paragraphs 38 and 39 indicate that solvent extraction can also be performed and still result in a “crudely-purified” extract.  Thus, the metes and bounds of the claims are indefinite because it is unclear what is included or excluded by “crudely-purified.”
The claims are also indefinite because it unclear what is meant by “crudely-purified and sprout-forcing grape seed-derived polyphenol.”  The combination of the two limitations, “crudely-purified” and “sprout-forcing” is confusing and unclear.  It is unclear if the polyphenols are capable of forcing the grape seed to sprout, i.e. “sprout-forcing.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural without significantly more. 
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   

MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, applicant’s specification defines “crudely-purified” as powdered and dried grape seeds which have started to sprout.  Thus, applicant’s claims read directly on powdered and dried grape seeds which have begun to germinate.  There is no evidence or reason to expect that any new compounds are formed by powdering grape seeds which have begun to germinate.  Grape seeds are a natural product and germinating grape seeds are a natural product.  Selecting grape seeds at the beginning of germination does not create any new or “man-made” compounds even if the germination is “forced.”  Thus, the claims read on a mixture of ingredients which are naturally-found in the plant material; i.e., the compound is not inventive or “man-made.” Thus, 
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, applicant’s claims are directed to a composition with an intended use of increasing apoptosis cells, decreasing necrosis cells, and anti-aging.  MPEP § 2106.04(d)(2) specifically states that a claim is only directed to “an intended use of a claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the ‘treatment or prophylaxis’ consideration.”  Therefore, applicant’s intended use is not sufficient to integrate the judicial exception into a practical application.  Thus, the answer to Step 2A, Prong Two, is No.
Thus, the analysis must move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to 
In addition, as discussed above, applicant’s intended use is not considered to amount to significantly more.  As discussed in MPEP § 2106.05(I)(A), “Generally linking the use of the judicial exception to a particular technological environment or field of use” is not considered to be enough to qualify as significantly more. An intended use of a claimed composition only generally links the exception to the field of use.  Therefore, the additional elements are not considered to amount to significantly more.  Thus, the answer to Step 2B is No.  Consequently, the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao (JP 2014073988 A – English translation).
Nagao teaches an anti-aging health food or cosmetic comprising a polyphenolic extract from grape (Vitis vinifera) seeds.  The reference teaches that the grape seeds are treated until they exhibit 1 to 2 mm bulges on the surface of the seeds (see paragraphs 24 and 34 of the translation and in the original Japanese document).  The reference does not state that this step is “sprout-forcing.”  However, applicant’s specification states that “sprout-forcing” is the state where the seeds start to exhibit 1 to 2 mm bulges on the surface (see paragraph 22).  Thus, this treatment step in Nagao is considered to be a “sprout-forcing” step as defined by applicant.
Next, the reference teaches that the polyphenols are purified from the grape seeds by drying and powdering (see paragraphs 25 and 34 of the translation).  This meets application definition of “crudely-purified” as set forth in paragraph 31 of the specification.  Thus, the reference is considered to teach a “crudely-purified” polyphenolic compound derived from “sprout-forced” grape seeds.
.

Conclusion
9.	No claims are allowed.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,288,272 teaches proanthocyanidins extracted from grape seeds which have been forced to germinate.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655